UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1050



ROBERT E. JONES,

                                              Plaintiff - Appellant,

          and


SUSAN M. JONES,

                                                           Plaintiff,

          versus


MARVIN RUNYON, Postmaster General; UNITED
STATES POSTAL SERVICE; UNITED STATES OF
AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-98-2-3)


Submitted:   March 11, 1999                 Decided:   March 16, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert E. Jones, Appellant Pro Se. Helen Campbell Altmeyer, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert E. Jones and Susan M. Jones appeal the district court’s

order granting the Defendant summary judgment on their civil

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we affirm on

the reasoning of the district court.    See Jones v. Runyon, No. CA-

98-2-3 (N.D.W. Va. Dec. 11, 1998).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




     *
       Although the district court’s memorandum and order is marked
as “filed” on December 10, 1998, the district court’s records show
that it was entered on the docket sheet on December 11, 1998.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the memorandum and order was
physically entered on the docket sheet that we take as the
effective date of the district court’s decision. Wilson v. Murray,
806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2